AO 245B (Rev. 02/08~0 l 9lJud~ent in a Criminal P~ Case (Modified)                                                                       Page I of 1



                                  UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                             JUDGMENT IN A CRIMINAL CASE
                                   V.                                            (For Offenses Committed On or After November 1, 1987)


                         Alexis Tome-Palayot                                 Case Number: 2:19-mj-11885

                                                                             James Anthony Johnson
                                                                             Defendant's Attorney


REGISTRATION NO. 92265298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                        ---------------------------
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                                 Count Number(s)
8:1325                          ILLEGAL ENTRY (Misdemeanor)                                                       1

 D The defendant has been found not guilty on count(s)
                                                                     --------------------
 •   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              p-.. TIME SERVED                          • ________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                 -----------.P,t,1,141,1i,1Qnday, December 23, 2019

           }    ~.
                                             FILED                       of Imposition of Sentence


               r\[~\},)t)
           \\,\I\ ...

Received                                       DEC 2 3 2019
               DUSM

                                       c:. E.H><- .js l),:CTRiC, couRT TTNJTED   STATES MAGISTRATE JUDGE
                                   SOUTHf:.RN DISHMLF CAUFORl\11'.I\'
                                   8V                               DEPUTY



Clerk's Office Copy                                                                                                        2:19-mj-11885
